Citation Nr: 0816378	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  05-29 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel





INTRODUCTION

The veteran served on active duty for training with the Army 
National Guard from June 1966 to November 1966 and served on 
active duty with the U.S. Army from May 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO decision, which 
denied an increased rating for a shrapnel wound of the nose 
and denied service connection for a bilateral hearing loss 
disability and tinnitus.  The veteran filed a timely notice 
of disagreement only with respect to the issues of service 
connection for a hearing loss disability and tinnitus.  Thus, 
the issue of an increased rating for residuals of a shrapnel 
wound of the nose is not currently in appellate status.

In September 2005, the veteran requested a formal RO hearing.  
In April 2006, the veteran withdrew that hearing request.  
The Board may proceed.

The issue of entitlement to service connection for a 
bilateral hearing loss disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record shows that veteran's tinnitus is 
attributable to in-service acoustic trauma, to include combat 
noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1101, 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The veteran's claim for service connection for tinnitus has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on this claim is moot.  
See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


II.  Service Connection for Tinnitus

The veteran contends that he suffers from tinnitus as a 
result of combat noise exposure during service.  Furthermore, 
he argues that his tinnitus had its onset during service and 
has been present ever since.  For the reasons that follow, 
the Board concludes that service connection is warranted.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated in 
the line of active military duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In addition, lay evidence of service incurrence of injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, will be accepted as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in such service in the case of any 
veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war.  38 U.S.C.A. § 1154(b).  
Every reasonable doubt in these service connection cases will 
be resolved in favor of the veteran and may only be rebutted 
by clear and convincing evidence.  Id.  In this case, the 
evidence shows that the veteran participated in combat in 
Vietnam, as confirmed by his receipt of the Combat 
Infantryman Badge, the Purple Heart, and the Bronze Star.  As 
such, 38 U.S.C.A. § 1154(b) is for application.  

A claim for service connection generally requires: (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service, 
as provided by either lay or medical evidence, as the 
situation dictates; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

In this case, a November 2003 VA examination shows that the 
veteran has bilateral tinnitus of a constant nature.  Having 
thus conceded that the veteran has a diagnosis of tinnitus, 
the Board now turns to the question of whether his tinnitus 
is related to service.

The veteran's service medical records are silent as to any 
complaint, diagnosis, or treatment of tinnitus.  
Nevertheless, the veteran has presented lay evidence, in the 
form of personal statements, contending that he was wounded 
by a shell explosion in Vietnam and has had tinnitus ever 
since.  As the evidence shows that the veteran participated 
in combat and was wounded therein, in-service acoustic trauma 
is conceded, and, as discussed above, the veteran's 
statements regarding the onset of  tinnitus during service 
may be accepted as sufficient proof of an inservice injury. 
See 38 U.S.C.A. § 1154(b).  

In November 2003, the veteran was afforded a VA audiological 
examination.  At that examination, the claims file was 
reviewed and the veteran's history of noise exposure, 
including combat noise exposure, was noted.  The examiner 
diagnosed the veteran with bilateral tinnitus of a constant 
nature.  In his etiological opinion, the examiner concluded 
that "[t]he most likely etiology of the tinnitus in view of 
the essentially normal hearing sensitivity, does involve 
noise exposure.  This veteran has a documented history of 
significant military noise followed by occupational noise 
sources . . .Without documentation of any complaint of 
tinnitus while in the military, it is believed less than 
likely that the hazardous military noise exposure contributed 
to his current tinnitus.  The location of such documentation 
would alter this opinion."  Thus, the examiner concluded 
that, while the veteran's tinnitus was likely the result of 
noise exposure, a lack of complaints of tinnitus in the 
veteran's service medical records rendered service-connection 
unlikely.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  In Jandreau v. 
Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007), the Federal 
Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: (1) 
a layperson is competent to identify the medical condition 
(noting that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer); (2) the layperson is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  The relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  

The Board notes that tinnitus involves a simple diagnosis 
that is capable of lay observation, and the veteran's 
assertions regarding ringing in his ears have been supported 
by a later diagnosis by a medical professional at the 
November 2003 VA examination.  See Jandreau, supra.  
Furthermore, as noted above, the veteran was exposed to 
acoustic trauma in combat, and his development of tinnitus 
therein is consistent with the circumstances, conditions, and 
hardships of combat service.  Consequently, his statements 
regarding the in-service onset of tinnitus are accepted, 
despite the absence of complaints in the service medical 
records.  Furthermore, the Board notes that the November 2003 
VA examiner stated that if complaints of tinnitus had been 
present in the veteran's service medical records, he would 
have concluded that the veteran's tinnitus was caused by 
service.  As the Board finds that the veteran's statements 
are both competent insofar as tinnitus is capable of lay 
observation and credible insofar as the incurrence of 
tinnitus is consistent with combat service (i.e., acoustic 
trauma), the absence of complaints in the veteran's service 
medical records are not dispositive.  Rather, as the record 
shows that the veteran sustained acoustic trauma during 
combat, has provided competent and credible statements of 
having tinnitus in service and thereafter, and has a current 
diagnosis of tinnitus, the Board concludes that service 
connection for tinnitus is warranted.

In granting the veteran's claim for service connection, the 
Board has considered and applied the benefit-of-the-doubt 
rule as required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran contends that he has a bilateral hearing loss 
disability that is the result of combat noise exposure during 
service.  For the purpose of applying the laws administered 
by VA, impaired hearing is considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In November 2003, the veteran was afforded a VA audiological 
examination for purposes of determining whether he had a 
bilateral hearing loss disability that was related to 
service.  The examiner concluded, based on audiometric 
testing, that the veteran did not have a hearing loss 
disability for VA purposes in either ear, and he therefore 
did not render an opinion as to the etiology of the veteran's 
hearing loss.  However, as speech recognition in the 
veteran's left ear was only 92 percent, he did in fact have a 
left ear hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385, supra.

Where a medical opinion lacks an expressed finding with 
respect to either a diagnosis or a nexus to service, an 
additional opinion will be required.  See Hampton v. Gober, 
10 Vet. App. 481 (1997) (where a medical examiner's report 
contained no express finding regarding a knee disability, VA 
erred in relying on that report to deny the veteran's claim 
for service connection).  Consequently, as the November 2003 
VA audiological examiner failed to render an opinion as to 
the etiology of the veteran's hearing loss disability, and as 
the most current medical examination is now over four years 
old, the Board remands the case for a new examination and 
opinion as to any current hearing loss disability.  See, 
e.g.,  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination for purposes of 
determining the nature and etiology of any 
current hearing loss disability.  The 
claims file and a copy of this remand must 
be made available to the examiner, and the 
examiner should indicate in his report that 
the claims file was reviewed.  Any 
indicated tests should be accomplished.

The examiner should specifically provide 
an opinion as to diagnosis, date of onset, 
and etiology of any current hearing loss 
disability for each ear.  The examiner 
should then provide an opinion as to 
whether there is a 50 percent probability 
or greater (i.e., at least as likely as 
not) that any hearing loss disability had 
its onset during active service or within 
1 year of such or is otherwise related to 
acoustic trauma in service.  A rationale 
for any opinion expressed should be 
provided.

2.  After this action has been completed, 
the RO should then readjudicate the claim 
on the merits.  If the benefits sought are 
not granted, the veteran should be 
furnished a supplemental statement of the 
case, which considers all the pertinent 
evidence of record, and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  Cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of the claim.  See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


